Case 1:19-cv-00444-CFC-CJB Document 138-1 Filed 01/22/20 Page 1 of 4 PageID #: 4630




                    Exhibit A
Case 1:19-cv-00444-CFC-CJB Document 138-1 Filed 01/22/20 Page 2 of 4 PageID #: 4631




                                                                                           THOMAS J. SULLIVAN
                                                                                                   202.408.4005
                                                                                   thomas.sullivan@finnegan.com

                                             December 31, 2019


   YOUNG CONAWAY STARGATT & TAYLOR, LLP                                                                Via Email
   Anne Shea Gaza
   Samantha G. Wilson
   Rodney Square
   1000 North King Street
   Wilmington, DE 19801

   STERNE, KESSLER, GOLDSTEIN & FOX, P.L.L.C
   Dennies Varughese
   Adam C. LaRock
   Lauren A. Watt
   Charles Wysocki
   Josephine Kim
   1100 New York Avenue, N.W.
   Washington, D.C. 20005

   DORSEY & WHITNEY LLP
   Paul T. Meiklejohn
   Geoffrey M. Godfrey
   David Tseng
   701 Fifth Avenue, Ste. 6100
   Seattle, WA 98104


          Re:      BioDelivery Sciences International, Inc., et al. v. Chemo Research S.L. et
                   al., Case No. 19-cv-00444-CFC-CJB (D. Del.)

   Dear Adam:

            We write in response to your letter of December 4, 2019, regarding purported
   deficiencies in BDSI’s initial infringement contentions. Initially, your December 4th
   letter did not request a response. However, as Chemo has subsequently requested one,
   we herein provide this letter. We disagree that BDSI’s initial infringement contentions
   are deficient for at least the reasons stated below.

          As an initial matter, Chemo’s December 4th correspondence attempted to raise a
   wholly new non-infringement position specific to the ʼ866 patent’s claim phrase
   “buffered environment.” Chemo did not argue that its ANDA Product fails to meet this



                9 0 1 N E W Y O R K A V E N U E , N W | W A S H I N GT O N , D C 2 0 0 0 1 - 4 4 1 3
                          PHONE: +1 202 408 4000 | FAX: +1 202 408 4400
Case 1:19-cv-00444-CFC-CJB Document 138-1 Filed 01/22/20 Page 3 of 4 PageID #: 4632


   December 31, 2019
   Page 2
   element in either its January 31, 2019, Paragraph IV Notice Letter or its August 7, 2019,
   Response and Objections to Plaintiffs’ Interrogatory No. 6. Instead, Chemo only
   contested infringement of the pH elements contained in the claims of the ʼ866 patent. For
   example, Chemo’s Notice Letter merely stated that Chemo’s “ANDA Product does not
   contain a bioerodable mucoadhesive layer that is buffered to a pH between about 4
   and 6” as the basis for its non-infringement position for independent claims 1 and 8 of the
   ʼ866 patent. Notice Letter at 7. Chemo’s response to Plaintiffs’ Interrogatory No. 6,
   which requests Defendants to, inter alia, “describe in detail, on a claim-by-claim and
   element-by-element basis, the factual and legal bases” of any non-infringement positions,
   again stated “[t]he buprenorphine buccal film product described in ANDA No. 212036
   does not satisfy at least the pH limitations of the asserted claims.” Chemo’s Responses
   and Objections to Plaintiffs’ First Set of Interrogatories at 11. It was only on December
   13, 2019, that Chemo first alleged in its contentions that its product did not meet the
   “buffered pH” element.

            Nevertheless, BDSI’s infringement contentions provide more than adequate
   notice of how the mucoadhesive layer of Chemo’s ANDA Product contains a “buffered
   environment.” Plaintiffs provided a detailed chart describing “how (in Plaintiffs’ view)
   each limitation of each claim element for all asserted claims is met by each accused
   product.” WI-LAN Inc. v. Vizio, Inc., C.A. No. 15-788-LPS, 2018 U.S. Dist. LEXIS
   20437, at *1-*2 (D. Del. Jan. 26, 2018). BDSI’s contentions, based on Plaintiffs’
   understanding of Chemo’s ANDA (the only information then-available to Plaintiffs),
   specifically state: “Data from Chemo Research’s dissolution studies show an effective
   amount of buprenorphine disposed in a buffered environment.” Plaintiffs’ Initial Claim
   Charts at 9. Then, in the very next sentence, BDSI’s contentions point to the presence of
   citric acid: “[c]itric acid was added to formulation . . . to lower the blend pH and assist in
   dissolving buprenorphine.” Id. (quoting CHEMO_BEL-0000394). It is well-known that
   citric acid can be used to establish a buffered environment; i.e., a stabilized pH, and the
   ’866 patent explicitly states so: “In one embodiment, the polymeric diffusion
   environment comprises a buffer system, e.g. citric acid . . . .” ’866 patent at 3:53-54
   (emphasis added). Indeed, Chemo’s own ANDA, at page CHEMO_BEL-0000754,
   specifically indicates that citric acid can be both an “acid” and a “buffer.” This page of
   Chemo’s ANDA is cited through BDSI’s contentions for why Chemo’s product infringes
   each independent claim of the asserted patents, including claim 1 of the ’866 patent. In
   light of such language in the contentions, we do not understand how Chemo can credibly
   argue Chemo was unaware of BDSI’s position. See WI-LAN Inc., 2018 U.S. Dist. LEXIS
   20437, at *1 (party “need not in its contentions actually prove its infringement case”).

           Further, if there were any doubt as to BDSI’s position, which there is not, BDSI
   stated during claim construction briefing (consistent with its contentions) that the citric
   acid in Chemo’s ANDA Product creates the claimed “buffered environment.” See, e.g.,
   Joint Claim Construction Brief at 37 (“It appears, however, that Defendants seek to add
   the ‘containing a buffer’ limitation to align with their noninfringement positions and
   exclude excipients, such as citric acid, that can create the claimed “buffered
   environment.”). Chemo’s claim that it is unaware of BDSI’s position lacks merit.




                                   FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
Case 1:19-cv-00444-CFC-CJB Document 138-1 Filed 01/22/20 Page 4 of 4 PageID #: 4633


   December 31, 2019
   Page 3
           Further, BDSI’s initial infringement contentions also provide ample detail on how
   Chemo’s ANDA Product meets the pH elements of the asserted claims and infringes
   under the doctrine of equivalents based on the information then-available. Recall that
   prior to BDSI serving its initial infringement contentions, Chemo had not provided any
   discovery concerning the pH of its product, and BDSI had to go to Court to obtain such
   discovery. BDSI is plainly entitled to advance additional infringement arguments under
   the doctrine of equivalents based on discovery the Court ordered Chemo to produce.

           Moreover, BDSI’s doctrine of equivalents analyses demonstrate that there are
   insubstantial differences between Chemo’s product and the claimed invention. In
   particular, as BDSI now understands Chemo’s position, the only claim element that
   Chemo argues is missing from its product is “a buffered environment having a pH of
   between about 4 and about 6.” BDSI’s contentions show that this element is met under
   the doctrine of equivalents because, inter alia, Chemo’s product satisfies the
   function/way/result test because “its generic buprenorphine buccal film provides
   bioequivalent results to the use of Belbuca®. CHEMO_BEL-0005475. And Chemo
   further admits that the method of using its ANDA Product results in equivalent
   pharmacokinetic properties, equivalent efficacy, and equivalent side effects, as to the
   methods of using Belbuca®. CHEMO_BEL-0005482-83; see also CHEMO_BEL-
   0000061-63; CHEMO_BEL-0000211-14; CHEMO_BEL-0000385-86; CHEMO_BEL-
   0000754-55; CHEMO_BEL-0000749; CHEMO_BEL-0000752.” Plaintiffs’ Initial
   Claim Charts at 13, 33, 55, 65, 75; see also id. at 22, 44.

           Further, Chemo’s characterization of Abbott Labs. v. Sandoz, Inc., 566 F.3d 1282,
   1298 (Fed. Cir. 2009), is not correct. See Adams Respiratory Therapeutics, Inc. v.
   Perrigo Co., 616 F.3d 1283, 1289 (Fed. Cir. 2010); Intendis GmbH v. Glenmark Pharm.
   Ltd., 117 F. Supp. 3d 549, 573, 576-77 (D. Del. 2015) (comparing clinical trial testing
   brand and generic product), aff’d, 822 F.3d 1355 (Fed. Cir. 2016).


                                                       Sincerely,

                                                       /s/ Thomas J. Sullivan

                                                       Thomas J. Sullivan
   cc: Counsel of Record (via email)




                                 FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
